Case 20-03142-KRH          Doc 41    Filed 04/21/21 Entered 04/21/21 14:32:47         Desc Main
                                    Document      Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


In re: LECLAIRRYAN PLLC,                                   Case No. 19-34574-KRH
            Debtor.                                        Chapter 7
____________________________________

LYNN L. TAVENNER,
as Chapter 7 Trustee,

              Plaintiff,

v.                                                         Adv. Pro. No. 20-03142-KRH

ULX PARTNERS, LLC and
UNITEDLEX CORPORATION,

           Defendants.
_____________________________________

                                            ORDER

       By Order [ECF No. 30] (the “Scheduling Order”) dated March 23, 2021, the United States

Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”) scheduled a

hearing in the above-captioned adversary proceeding on the Defendants’ ULX Partners, LLC’s

and UnitedLex Corporation’s Motion to Partially Dismiss the Complaint [ECF No. 17] (the

“Motion to Dismiss”) for April 27, 2021, at 1:00 p.m. Subsequently, on March 31, 2021, the

Bankruptcy Court issued its Proposed Findings of Fact and Conclusions of Law [ECF No. 32] (the

“Proposed Findings and Conclusions”), whereby the Bankruptcy Court recommended that the

United States District Court for the Eastern District of Virginia (the “District Court”) deny the

Defendants’ Motion to Withdraw the Reference and Memorandum in Support Thereof [ECF No.

13] (the “Motion to Withdraw the Reference”). ULX Partners, LLC and UnitedLex Corporation

objected to the Proposed Findings and Conclusions, and the Motion to Withdraw the Reference
Case 20-03142-KRH          Doc 41     Filed 04/21/21 Entered 04/21/21 14:32:47              Desc Main
                                     Document      Page 2 of 3



remains pending before the District Court.           Accordingly, in light of the foregoing and in

accordance with the Scheduling Order, it is hereby

        ORDERED that the Bankruptcy Court will conduct a status conference (the “Status

Conference”) on the Motion to Dismiss on April 27, 2021, at 1:00 p.m. but will not hear oral

arguments on the Motion to Dismiss at that time. Pursuant to the Court’s Protocol in Response to

Public Health Emergency,1 the Status Conference will be conducted via Zoom for Government.

Persons seeking to appear or participate at the Status Conference must register in advance via the

following link:

    https://www.zoomgov.com/meeting/register/vJItcOGqrjIpGA3Ap42KB4_sK5wjtLNNqdA.

In addition, a listen-only line is available at:

                                Dial In: 1-866-590-5055
                                Access Code: 4377075
                                Security Code: 42721



DATED: April 21, 2021                              /s/ Kevin R. Huennekens
                                                   UNITED STATES BANKRUPTCY JUDGE

                                                                       Apr 21 2021
                                                   Entered on Docket: _______________

Copies to:

Erika L. Morabito
Foley & Lardner
3000 K Street NW, Suite 600
Washington, DC 20007

Brittany Jane Nelson
Foley & Lardner
3000 K Street NW, Suite 6000
Washington, DC 20007


1
    A copy of the Protocol in Response to Public Health Emergency is available on the Court’s website at
    https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=860.


                                                     2
Case 20-03142-KRH       Doc 41    Filed 04/21/21 Entered 04/21/21 14:32:47   Desc Main
                                 Document      Page 3 of 3



Paula S. Beran
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, VA 23219

David G. Barger
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, VA 22102

Thomas John McKee, Jr.
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, VA 22102




                                            3
